 BURKE GOLF EQUIPMENT CORPORATION241supervisors within the meaning of the Act and include them in theunit.?Dispatcher:This employee determines the flow of goods within theplant pursuant to the production schedule set by the productionmanager.He transmits instructions as to the priority of work andsees to it that all necessary parts are available at the proper timefor assembly.He also does some actual handling of materials.Wefind that he is a plant clerical employee and include him in the unit.,,Senior time-study engineer:As there is no incumbent in this posi-tion, we shall not make a determination at the present time.9We find that the following employees of the Employer constitute aunit appropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees at the Employer'sRoanoke, Illinois, plant, including the inventory control clerk,standards-cost clerk, inspectors, dispatcher, the linemen of tool crib,pumps, assembly, lathers, mills, saw and torch cut, and welding line-men, the maintenance leadman, the lead stockman, and the lead inspec-tor, but excluding officer clerical employees, professional employees,the junior methods engineer, guards, and supervisors as defined in theAct.5.The Employer contends that its employee complement, will sea-sonably increase in April 1960, and at that time reach a peak of 150 to160 employees in the unit.There are presently 90 to 100 employeesinmost of the classifications. Inasmuch as the current season willhave begun and peak seasonal employment will have been reachedwithin our usual time for holding elections, we shall direct an immedi-ate election in this case.10[Text of Direction of Election omitted from publication.]7Mayfair Industries, Incorporated, supra0Fairbanhs, Morse & Company,117 NLRB 1449, 1452 (scheduler).9Hamilton Watch Company,118 NLRB 591, 592, footnote 410Central San Pacente, Inc.,117 NLRB 397, 399Burke Golf Equipment CorporationandTextileWorkers Unionof America,AFL-CIO.Case No. 8-CA-1817.April 18, 1960DECISION AND ORDEROn August 18, 1959, Trial Examiner James T. Rasbury issued hisIntermediate Report in the above-entitled proceedingfinding that theRespondent had not engaged in the unfair labor practicesalleged inthe complaint and recommending that the complaint be dismissed in127 NLRB No. 32.560940-61-vol. 127-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report together with a supporting brief.The Re-spondent filed a brief in support of the Intermediate Report in replyto the exceptions of the General Counsel.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and finds merit in some of the General Counsel's exceptions.Accordingly, the Board adopts the findings of the Trial Examineronly to the extent that they are consistent with this Decision andOrder.The complaint alleges in substance that the Respondent violatedSection 8(a) (1) and (3) of the Act, respectively, by causing a poll tobe taken among its employees for the purpose of determining whetherthey were in favor of the Textile Workers, by interrogating employeesin an unlawful manner, and by the discriminatory discharge of em-ployee Edwards and the discriminatory layoff of employee Dupler.The Respondent defends on the grounds that: (a) It did not causethe poll to be taken; (b) the interrogations of employees were for alawful purpose; and (c) the discharge of Edwards and the layoff ofDupler were motivated by valid economic reasons.The Trial Ex-aminer found in favor of the Respondent with respect to all complaintallegations.We do not agree with his recommendation that the com-plaint be dismissedin toto,in part because we believe that the TrialExaminer arrived at his conclusions without full consideration andanalysis of all the pertinent evidence in the record.The record shows the following facts : lFor some time before thefall of 1958, the Respondent had dealt with the Independent GolfAssociation as the bargaining representative of its employees. Some-time in September or October 1958, the Charging Union, herein calledthe Textile Workers, commenced a drive to organize the Respondent'semployees 2Schaffner, the Respondent's president, heard of theseactivities and that they were carried on during meetings of the Inde-pendent.He asked for an explanation from Dodson, president of theIndependent Union, who at that time had already signed an authori-zation card for the Textile Workers. Schaffner indicated, accordingto his testimony, that if in fact a majority of the employees preferredthe Textile Workers then the thing to do was to discuss it with "them."1 The Trial Examiner did not discredit the testimony of the General Counsel's wit-nesses.At one point of the Intermediate Report lie specifically mentions that his findingsare based on his "observations of the demeanor and candor of both General Counsel's andRespondent's witnesses."Our factual findings take into account the testimony of all thewitnesses in this case.a Official Board records show that the Textile Workers Union filed a representationpetition on October 31, 1958.Case No. 8-RC-3319. BURKE GOLF EQUIPMENT CORPORATION2430Dodson expressed his uncertainty as to whether or not the TextileWorkers had a majority and said that he would take the matter underadvisement.Shortly thereafter, a poll was taken by shop committee-men of the Independent Union, according to Dodson's testimony uponhis direction.The poll showed an overwhelming majority in favorof the Textile Workers.Nevertheless, Dodson expressed the opinionthat the Textile Workers should not be recognized by the Respondentwithout a Board-conducted election because he felt that the few re-maining loyal members of the Independent should have an opportu-nity to express their desires in an official election. Schaffner, althoughat that time he had already had an expression of the employees' de-sires through the poll, and although he knew that a Board-conducted'election was imminent, circulated in the plant and interrogated 30out of the 60 employees, some of them repeatedly, as to their unionallegiance, union activities, and happenings at union meetings. Inthe course of the interrogation of employee Pickrel, Schaffner statedthat she and employee Grace Dupler "were two of the biggest bannercarriers of the CIO."The Board-conducted election took place on December 9, 1958. Bythat time the overwhelming majority for the Textile Workers shownin the poll conducted by the Independent had substantially decreased.The Textile Workers obtained 24 votes, the Independent, 20 votes; 13votes were cast against representation by labor organizations, and 3votes were challenged.This development required a runoff electionwhich, however, has not as yet been held, pending the disposition ofthe unfair labor practice charges against the Respondent.Five days after the election on December 16, 1958, employeeEdwards wastold byher foreman,Dush, that she wasbeingdischargedas of the same day.He stated that he did not know the reason for theaction.Edwards went to the office of the vice president, Frankenbery,who explained that she had not been doing her work well, had beenwandering around the plant, and had been guilty of excessive talking.President Schaffner gave her substantially the same reasons for herdischarge.After her discharge Edwards was for some time a patientin a hospital.Foreman Dush visited her and told her that he wasvery sorry that he had to let her go and that he never had any com-plaints against her work.Edwards pressed for an explanation andsaid "You know and I know that I got let out because of the Union."Dush replied, according to Edwards' uncontroverted testimony : "Yes,I know that Jerry. I am sorry there is nothing I can do." 3 Therecord is clear and the Trial Examiner found that Edwards was aknowledgeable competent inspector of wood head golf clubs duringthe 51/2 years of her employment.During the last 3 years of her8 Foreman Dush appeared as a witness at the hearing.He did not deny Edwards'testimony. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployment she had been warned three times about unnecessarilytalking to other employees.However, she was not told at these occa-sions, or on any other occasion, that disciplinary action would betaken against her if she continued to talk excessively.4On the day ofher discharge Vice President Frankenbery observed her for a periodof about 5 minutes during which time she was away from herwork area talking to employee Pickrel.An investigation, whichFrankenbery did not undertake, would have shown that Edwards wasaway from her work area on company business and talking to Pickrelabout work on a golf club that had to be performed by Pickrel'ssection.On January 7, 1959, employee Dupler was laid off by her foreman,Wright, on the ground that the Respondent wanted to replace her bya man.Dupler went to Frankenbery who told her that she was beinglaid off because two fellow employees, Harris and Bowman, objectedto her filling a man's job.President Schaffner explained on the wit-ness stand that after the inconclusive election of December 9 he hadapproached Harris and Bowman with the following statement:Fellows, it is obvious there is some dissatisfaction in this plantwith working conditions.Otherwise there would not have been24 people going to the polls and voting for the Textile Workers.Now what is the problem in your department?Harris and Bowman, both polishers, complained,inter alia,thatDupler, as a woman, could not under State law make certain minorrepairs on the golf clubs which she had inspected and that such defec-tive golf clubs had to be returned to the polishers thereby reducingtheir piece-rate wages.Although Schaffner on previous occasions,prior to the election, had rejected similar demands for the replacementof Dupler, he now complied.Approximately 2 months later, afterthe first charge herein, Dupler was rehired by the Respondent for adifferent job.We agree with the Trial Examiner that the evidence is not sufficientto ascribe the taking of the poll conducted by the Independent's shopcommitteemen to the Respondent, although it seems clear that theimpetus for the poll was given by President Schaffner's discussion ofthe employees' union sympathies with Dodson.Moreover, there isno evidence to support a finding that at the time of Schaffner's dis-cussion with Dodson, Schaffner had any other purpose in mind thanto establish whether or not the Textile Workers had a majority whichwould permit Schaffner to recognize it as the bargaining representa-tive of the Respondent's employees .5Accordingly, we shall, in4Other employees, male and female, also engaged in extended conversations, in someinstances up to 45 minutes, without being warned or disciplined.5We do not adopt the Trial Examiner's statement to the effect that a poll taken orcaused to be taken by a company is ipsofactoa ground for finding a violation of the Act. BURKE GOLF EQUIPMENT CORPORATION245agreement with the Trial Examiner, dismiss the complaint insofar asit alleges that the Respondent violated Section 8 (a) (1) in connectionwith the taking of the poll.We do not agree with the Trial Examiner that the interrogationsconducted by President Schaffner after the poll was taken and beforethe Board election was held were lawful. Schaffner knew that thepoll had shown an overwhelming majority for the Textile Workers.He also knew that a secret election was scheduled by the Board inwhich any doubts he might have had about the reliability of the pollwould be effectively resolved.There was, therefore, no legitimatereason for him to engage in questioning 30 out of 60 employees as towhich of the two competing unions they favored. This questioning,which was repeated as to some employees and which contained noassurance to the employees that no reprisals against them would betaken for their sympathies for the Textile Workers, tended to createthe impression that the Respondent, who obviously was on close termswith the president of the Independent Union, favored the latter andwanted to find out which of the employees opposed the favored Union.The rule of theBlue Flash Express, Inc.case,6 on which the TrialExaminer relies, does not apply to the situation herein. InBlue Flashthe Board merely rejected the doctrine that interrogation isper se un-lawful.The Board held that where it is clear from the record that theonly purpose was to ascertain whether a union demanding recogni-tion actually represented a majority, interrogations could be legiti-mate, provided that they were communicated to the employees withassurances against reprisals and provided that the questioning oc-curred in a background free from hostilities to unions.Here no suchassurances were given, and during the interrogation of employeePickrel the Respondent's President Schaffner clearly demonstratedhis attitude towards supporters of the Textile Workers by referringto Pickrel and Grace Dupler as "two of the biggest banner carriersof the CIO." The Respondent's hostility towards the Textile Work-ers and his desire to reduce its voting strength were further demon-strated by the actions taken against Edwards and Dupler after theconclusive election and during the pendency of the runoff election.Under those circumstances, we find that Schaffner's interrogationstended to undermine the Textile Workers' organizational drive infavor of the Independent, which is borne out by the result of the De-cember election in which the overwhelming majority of the TextileWorkers dropped to a mere plurality.We conclude that Schaffner'sinterrogations interfered with the concerted activities of Respond-ent's employees and that the Respondent thereby violated Section8(a)(1) of the Act.'e 109 NLRB 591.7American FurnitureCompany,Inc.,118 NLRB1139;anion Furniture Company, Inc.,118 NLRB 1148 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs mentioned heretofore, employee Edwards was a competent andefficient employee.During the 51/2 years of her employment therewere not more than three or four instances where the Respondent hadobjected to her talking to other employees. She was discharged with-out an investigation.An inquiry would have shown that on Decem-ber 16 she engaged in a conversation on legitimate company business.The Respondent's officers told her that one of the reasons for herdischarge was inefficiency.This they were unable to maintain on thewitness stand.Moreover, Foreman Dush, a supervisor and agent ofthe Respondent, admitted to Edwards that her discharge was moti-vated by her union activities.This admission against interest clearlyindicates that the alleged excessive talking of Edwards was a merepretext veiling the true purpose of the Respondent of eliminatingfrom the electorate in the pending runoff election an adherent of theTextileWorkers.On the basis of- the record as a whole we find thatEdwards was discharged for her union activities and that the Re-spondent thereby violated Section 8(a) (3) and (1) of the Act.As to employee Dupler, the undisputed facts show that Schaffnerin a desire to find the causes of employee dissatisfaction which ledto the plurality of the Textile Workers in the December electionapproached at least two employees to ascertain the causes for thedissatisfaction of the employees with plant working conditions. Suchsolicitation of grievances timed and designed to influence the outcomeof a pending Board election to the detriment of one of two competing!unions constitutes an interference with the employees' concertedactivities and a violation of Section 8(a) (1) of the Act.' Schaffneradmitted that he laid off Dupler, who was a satisfactory employee formany years, so as to meet the desires of the employees whose griev-ances he had solicited.He also admitted that on prior occasions, be-fore the Textile Workers appeared on the scene, he had refused to layoff Dupler as requested by the polishers. It is clear to us that Duplerwould not have been laid off had it not been for the desire of Schaffnerto influence the votes of her fellow employees.Accordingly, we findthat in laying off employee Dupler the Respondent violated Section8 (a) (1) of the Act.'THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, in violation of Section 8(a) (1) and (3) of the Act,we shall order it to cease and desist therefrom, and take certain affirm-ative action designed to effectuate the policies of the Act.We have found that the Respondent discriminatorily dischargedGeraldine Edwards on December 16, 1958, and discriminatorily laid8 American Furniture Company, Inc.,118 NLRB 1139, 1140.0We find it unnecessary to decide whether or not the layoff of Dupler was also in viola-tion of Section 8(a) (3) of the Act, because the remedy necessary to effectuate the policiesof the Act is identical in either case.Tex-Toga, Inc,112 NLRB 968. BURKE GOLF EQUIPMENT CORPORATION247off Grace Dupler on January '1, 1959. Accordingly, we shall order theRespondent to offer these employees immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges.We shallalso direct the Respondent to reimburse the foregoing employees forany loss of pay they may have suffered by reason of the Respondent'sdiscrimination against them, by paying to each of these employees asum equal to the amount they normally would have earned as wagesfrom the date of their discharge to the date of offer of reinstatement,less their net earnings, to be computed on a quarterly basis in the man-ner established by the Board in F. W.Woolworth Company,90 NLRB289, at 291-294.Earnings in one quarter shall have no effect uponthe backpay liability for any other such period. It will also be recom-mended that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate checking the backpaydue.F.W. Woolworth Company, supra.Because the Trial Exam-iner recommended dismissal of the complaint, and in accordance withBoard practice, we exclude from the above period the time from thedate of the Intermediate Report to the date of the Order herein incomputing the amount of backpay to which each employee is entitled.10In view of our findings concerning the Respondent's discriminationagainst employees Edwards and Dupler, a potential threat of futureviolations exists which requires the inclusion of a broad cease-and-desist provision in our Order."CONCLUSIONS OF LAW1.The Respondent, Burke Golf Equipment Corporation, is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union, Textile Workers Union of America, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.3.By interrogating its employees concerning their membership in,sympathies for, and activities on behalf of, the TextileWorkersUnion, the Respondent has engaged in unfair labor practices withinthe meaning of Section 8 (a) (1) of the Act.4.By discriminating in respect to the hire and tenure of employ-ment of Geraldine Edwards and Grace Dupler, thereby discouragingmembership in the Union, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (3) and (1) of the Actwith respect to Edwards and Section 8 (a) (1) of the Act as to Dupler.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor10Lewin-Mathes Company,Division of Cerrode PascoCorporation,126 NLRB 936.nN.L.R.B. v. Entwistle Mfg.Co., 120 F. 2d 532(C.A. 4). 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board hereby orders that the Respondent, Burke GolfEquipment Corporation, Newark, Ohio, its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica,AFL-CIO, or any other labor organization, by discriminatorilydischarging or laying off any of its employees because of their unionmembership or activities, or by discriminating in any other mannerin regard to their hire or tenure of employment or any term or condi-tion of employment, except to the extent permitted by Section 8 (a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.(b) Interrogating its employees as to their membership in, sympa-thies for, or activities on behalf of, the Textile Workers Union ofAmerica, AFL-CIO, or any other labor organization, in a mannerconstituting interference, restraint, or coercion in violation of Section8(a) (1) of the Act.(c)In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform, join, or assist Textile Workers Union of America, AFL-CIO,or any labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Geraldine Edwards and Grace Dupler immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of pay suffered by them by reason ofthe discrimination against them in the manner set forth in the sectionof this Decision and Order entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, personnelrecords and reports, and all other records necessary to analyze theamounts of backpay due and the rights of employment under the termsof this Order.(c)Post at its plant in Newark, Ohio, copies of the- notice attachedhereto marked "Appendix." 12 Copies of said notice, to be furnished"In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." BURKE GOLF EQUIPMENT CORPORATION249by the Regional Director for the Eighth Region, shall, after beingduly signed by the Respondent's representative, be posted by the Re-spondent immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondents to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Eighth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT Is YURTIIER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent conducted or causedto be conducted a poll amongst its employees in violation of Section8(a) (1) of the Act.MEMBERS RODGERS andJENKINStook no part in the considerationof the above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in or activities on behalfof Textile Workers Union of America, AFL-CIO, or any otherlabor organization of our employees, by discriminatorily discharg-ing or laying off any of our employees because of their unionmembership or activities, or by discriminating in any othermanner in regard to their hire or tenure of employment or anyterm or condition of employment, except to the extent permittedby Section 8(a) (3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL NOT interrogate our employees as to their membershipin, sympathies for, or activities on behalf of, Textile WorkersUnion of America, AFL-CIO, or any other labor organization, inamanner constituting interference, restraint, or coercion inviolation of Section 8(a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self -organiza-tion, to form, join, or assist Textile Workers Union of America,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDany or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL offer Geraldine Edwards and Grace Dupler immediateand full reinstatement to their former or substantially equivalentpositions, without prejudice to their seniority or other rights andprivileges.WE WILL make the above-named individuals whole for loss ofpay suffered by them by reason of the discrimination againstthem.All our employees are free to become or remain members, or torefrain from becoming or remaining members, of any labor organiza-tion.We will not discriminate in regard to hire or tenure ofemployment or any term or condition of employment against anyemployee because of membership in, or activity on behalf of, any suchlabororganization.BURTiE GOLF EQUIPMENT CORPORATION,Employer.Dated-----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the datehereof,and mustnot be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard in Newark,Ohio, onMay 25 and 26, 1959, before the duly designated Trial Examiner on complaint of theGeneral Counsel alleging violations by the Respondent of Section 8(a)(1) and (3)of the Labor Management Relations Act, hereinafter called the Act, and the answerof Respondent.The Respondent and the General Counsel submitted briefs.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporationduly organizedand existingby the lawsof the Stateof Ohio, havingitsplace ofbusiness in Newark, Ohio.It is engaged in the manu-facturing and sale of golfing equipment.The complaint alleges and the answeradmits thatRespondent annually ships finished products outside the State of Ohiovalued in excessof $50,000. 1 find that Respondent is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that the Textile Workers Union of America,AFL-CIO,herein called theUnion,isa labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges that Respondent violated Section 8(a)(1) and(3) of theAct in that it (1) caused a poll of the employees to be taken to determine if the BURKE GOLF EQUIPMENT CORPORATION251employees desired the Union; (2) by its officers interrogated, threatened, andpromised benefits to the employees; (3) discriminatively discharged Geraldine Ed-wards, nee Danlee; and (4) discriminatively laid off Grace Dupler from January 7,1959, until March 16, 1959, all in violation of the Act.The Respondent denieseach of the allegations.I shall discussseriatimeach allegation and the proof relatingthereto.A. Taking of a pollRespondent for a number of years had recognized and negotiated with an in-dependent union, known as the Independent Golf Workers. The latter part of 1958the employees became interested in affiliating with the Textile Workers Union andon December 9, 1958, an inconclusive election was conducted by the National LaborRelations Board.' It is undisputed, however, that prior to the Board-conducted elec-tion and at a time during which company officers had knowledge of the assertedinterest of the Textile Workers Union, a poll of the employees as to their unionpreference was taken.Under well-settled Board law this Trial Examiner must holdthe taking of the poll to be violative of the Act if the poll was taken by the Re-spondent or the Respondent caused the poll to be taken.According to ErnestDodson, president of the Independent Union at the time the Textile Workers Unionofficials were invited to appear at a meeting of the Independent Union, and an em-ployee who, like many others, had signed a Textile Workers' authorization card,the poll was taken at his direction by the Independent Union shop committeemen.Dodson testified that Schaffner, the Respondent's president, had not suggested thetaking of the poll, but that the idea "was all mine, every bit of it." In spite of thisdirect and candid testimony by the party that caused the poll to be taken, theGeneral Counsel seeks to attribute the poll taking to Schaffner because of certainhearsay testimony by employees Betty Pickrel, Geraldine Edwards, and Grace Duplerwhich the Trial Examiner felt was admissible under the particular circumstances andfor a limited purpose. In view of the direct credited denial by Schaffner, the admis-sion by Dodson that the poll taking was his idea alone and that Schaffner had notcaused him to take the poll, this aspect of the General Counsel's complaint must fail.I find, contrary to the allegations of the complaint, that Respondent did not takethe employee poll or cause the poll to be taken. I shall recommend dismissal ofthis portion of the complaint.B. Interrogation,threats,and promisesThere is no question but that Schaffner,president of the Respondent,talked toa number of the employees concerning their feelings and attitude toward the Union.Schaffner's own testimony candidly admits discussions with rank-and-file employeesconcerning the Union.If such conversation,standing alone, regardless of the effecton the employees, is violative of Section 8(a)(1) of the Act, then this Respondent isguilty of violating the Act.However, such is not this Trial Examiner's understand-ing of the law.As the Board stated inBlue Flash Express, Inc.,109 NLRB 591,"In our view, the test is whether, under all the circumstances, the interrogation rea-sonably tends to restrain or interfere with the employees in the exercise of rightsguaranteed by the Act." InBlue Flash Expressthe Board specifically overruled andrepudiatedStandard-Coosa-Thatcher,85NLRB 1358, the Boardcasethat hadenunciated interrogation as unlawfulper se.Not a single witness testified to anythreats or promises of benefit by the Respondent either directly or veiled.Respond-ent is a small corporation employing approximately 60 people and the evidence in-dicated that Schaffner frequently wandered through the plant and talked with theemployees.Most of the employees referred to Schaffner by his first name. Thereisno evidence of union animus by any member of management.What then wasthe reason behind Schaffner's union discussions with the employees?As previouslyindicated, Schaffner was an extremely frank, candid, and honest witness whosetestimony I credit fully. If Respondent were guilty it could best be found inSchaffner's own admissions of his conversations with the employees.It does notseem unreasonable then to look at Schaffner's explanation of why he talked to theemployees.The following testimony-which is corroborated by Dodson to the:'At the bearing the parties stipulated that in Case No. 8-RC-3319, the tally of ballotsshowed the following results : Votes cast for the Textile Workers Union of America, AFL-CIO, 24;votes cast for the Independent Golf Workers,20; votes cast against the partici-pating labor organizations,13; valid votes counted, 57;challenged ballots, 3;valid votescounted plus challenged ballots, 60. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent ofhis participation-provides what I find to be a reasonable explanation byRespondent.Q.Now, in order to be specific, did you on the occasion in early November,which you have spoken of, when you and Mr. Dodson were discussing the CIOand the independent union, did you suggest or cause to be taken a poll of theemployees that Mr. Dodson took, or was that his idea?Whose idea was that?A. The poll was Mr. Dodson's idea.Q. As a result of the information from that poll to the effect that the majorityof the members of the independent favored the Textile Workers Union, what didyou advise Mr. Dodson?A. I told Mr. Dodson it seemed to me the Textile Workers had made asale, and there remained only for them to come in and pick up the order.Q. And what did he at that time tell you?A. He told me at that time that he held an opposing view, thatso long asthere was one loyal member of the Independent Golf Workers-and he indi-cated that he himself could be that man-we should have an election.Q. Had you at that time discussed with any of the employees, individ-ually,whether or not they favored the Textile Workers or the CIO?A. I did immediately following that.Q. Now, after Mr. Dodson expressed the view to you that there should be anelection, what did you tell him and what steps did the company take?A. I told him I would again take the matter under advisement, and I did.In the interim I spoke with several of our people and, frankly, I couldn't makeup my mind whether the majority favored the Textile Workers or not. Itseemed that they did.And when Mr. Reger [a Textile Workers' official whohad earlier contacted Schaffner to arrange for a conference to discuss the Union'sinterest] phoned me, I was almost sure they favoredit,and Iwas receptive tomeeting him.However, the next two or three days later, two or three of ourpeople made it very emphatic to me they feltin all fairnessthey should have aright to express anopinion in anelection.Consequently, I phoned Mr. Regerand he was out of his office.I left the messagewith the secretary that it wouldnot be possible for me to take lunch with him.I further felt that if Mr. Dodson and others felt as strongly as he did, I wasreaching outside my power really to show favoritismto oneunion over another.As I understood the law, it was perfectly possible for me to talk about oneunion infavor of another, but not actually show favoritism, if I am makingmyself clear.After careful analysis of the record and from my observations of thedemeanorand candor of both General Counsel and Respondent witnesses, I am convinced thatnothing was done or said by Respondent that could reasonably tend to interfere with,restrain, or coerce employees in the exercise of the rights guaranteed in Section 7of the Act. I shall recommenddismissalof that portion of the General Counsel'scomplaint dealing with interrogation, threats, andpromises.C. Alleged discriminatory discharge of Geraldine Edwards,nee DanleeGeraldine Danlee Edwards had worked for the Respondent approximately 5'/zyears.All but 6 weeks of that time had been spent as an inspector in the woodhead department.There isno serious dispute asto the basic and relevant factssurrounding her discharge.Edwards was a knowledgeable and competent inspectorof the wood head golf clubs when she stayed at the job. She was not known as anardent union supporter and according to her own testimony did nothing more onbehalf of the Union than sign an authorization card.On December 16, 1958,Edwards was discharged on order of John Frankenbery, vice president in chargeof production, because, as he stated, on that morning he had observed her for aperiod of at least 5 minutes during which time she was away from her work areaand was visiting with other employees.Edwards' own testimony admits of twice that she had been spoken to by manage-ment because of excessive visiting with other employees.Former officers of theIndependent Golf Workers Union told of two or more occasions on which they haddiscussed Edwards' excessive talking problem because they had been told by Re-spondent that she must correct her ways.The evidence is overwhelming to theeffect that Edwards had been warned about her excessive talking and visiting withother employees. I am likewise convinced from the record that Edwards' dischargewas precipitated solely by her conduct on the morning of December 16, 1958, thatwas observed by Frankenbury. In order to establishan 8(a)(3) violation of theAct, theremust be someevidence showing discriminationin tenureof employment BURKE GOLF EQUIPMENT CORPORATION253tending to encourage or discourage membership in any labor organization,or suchmust be a reasonable inference under all the circumstances.No such inference orevidence can be found in this record.I find that Mrs. Geraldine Danlee Edwardswas discharged by Respondent because she was guilty,or believed by managementto be guilty,of excessive talking with her fellow employees following adequatewarnings.Respondent's conduct was not so unreasonable under all the circum-stances as to raise any suspicion or inference that Edwards'discharge was in anymanner connected with union activity or violative of Section 8(a)(3) of the Act.I shall recommend dismissal of that portion of the complaint alleging the dischargeof Geraldine Danlee Edwards as violative of the Act.D. Alleged discriminatory layoff of Grace DuplerAgain the basic facts surrounding the layoff of Grace Dupler from January 7,1959, untilMarch 16, 1959, were not in dispute.Similar to the allegation con-cerning Edwards, this is a problem of discerning motive.Grace Dupler was an-inspector in the iron head department.The quality of her work was satisfactory'tomanagement and she was regarded as a good worker. She was not a vigorousprotagonist for the Union,nor had she been instrumental in promoting their interestat the plant of Respondent,although she did sign a union authorization card andwhen nominated and elected to serve as an observer in the election conducted bythe Board she accepted and did so serve.According to the testimony of RalphBowman,2 several employees in the polishing department were disgruntled becausethe Respondent had a woman inspector on the iron heads. Respondent had a bonusor incentive piece-rate plan and the income of the employees in the polishing depart-ment was affected by their individual production.Wnen iron heads that had minordefects were returned by the woman inspector to the individuals for reworking itnaturally slowed down their piece-rate production and affected their pay.By Statelaw a woman was not permitted to perform any work at the buffing or polishingmachines.Immediately prior to Grace Dupler working as an inspector in the ironhead department,a man had occupied the position and he customarily made someminor imperfection repairs in the course of his regular duties as an inspector.Be-cause a man inspector could and had in the past made such minor repairs, itallowed greater time for the regular polishers to increase their piece-rate production.Such a situation then created a real complaint or grievance by the employees in thepolishing department and it was communicated to management.Respondent reluc-tantly acceded to the grievance of the complaining polishers and replaced GraceDupler with a man.Dupler was laid off in January 7, 1959. She was recalledon March 16,1959, due to an increase in the production and sales of iron golf clubs,and given a job involving the painting of wood golf club heads at which she shouldregularly earn more money than she had as an inspector 3The record is clear and it is difficult to understand how even the most imaginativeindividual could infer an illegal reason for the layoff of Grace Dupler.I find thatGrace Dupler was laid off by the Respondent in the course of settling an employeegrievance or complaint that was wholly unrelated to union activity or interest andRespondents action in this regard was not violative of any section of the Act. ishall recommend dismissal of the General Counsel's allegation of an unlawfullayoff of Gi ace Dupler.Upon the above findings of fact,and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.The Respondentis engaged in commercewithin themeaning ofSection 2(6)and (7) of the Act2The Unionisa labor organization within the meaning of Section 2(5) ofthe Act.3The Respondenthas not violated Section 8(a) (1) of the Actas alleged in thecomplaint4The Respondenthas not engaged in conduct violative of Section 8(a)(3) ofthe Actas alleged in the complaint.[Recommendations omitted from publication.]2A rank-and-file employee who had been president of the Independent Union and oneof the individuals who had aided the Textile Workers in their organizational efforts atRespondent's plant3Dupler's pay as an inspector averaged $71 45 per week for a representative period and$79 15 per week in her new job.